Exhibit 10.1

 

 



THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY
STATE. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE RESALE THEREOF
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OF EXEMPTION THEREFROM, OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

  



WL ROSS HOLDING CORP.

PROMISSORY NOTE

 

Principal Amount: Not to Exceed $750,000 (See Schedule A)

 Dated as of March 31, 2016

New York, New York

 

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein, WL
Ross Holding Corp., a Delaware corporation and blank check company (the
“Maker”), promises to pay to the order of WL Ross Sponsor LLC or its registered
assigns or successors in interest (the “Payee”), or order, the principal balance
as set forth on Schedule A hereto in lawful money of the United States of
America; which schedule shall be updated from time to time by the parties hereto
to reflect all advances and readvances outstanding under this Note; provided
that at no time shall the aggregate of all advances and readvances outstanding
under this Note exceed Seven Hundred Fifty Thousand Dollars ($750,000).  All
payments on this Note shall be made by check or wire transfer of immediately
available funds or as otherwise determined by the Maker to such account as the
Payee may from time to time designate by written notice in accordance with the
provisions of this Note.

 

1.            Principal. All unpaid principal under this Note including accrued
interest thereon pursuant to Section 2 below shall be due and payable in full on
the first to occur of (i) the closing date of the transactions contemplated by
the Agreement and Plan of Merger among Maker, Neon Holding Company LLC, Neon
Acquisition Company LLC, Nexeo Solutions Holdings, LLC, TPG Accolade Delaware,
L.P. and Nexeo HoldCo LLC, dated as of March 21, 2016, or (ii) June 11, 2016 or
such later date as may be approved by the stockholders of Maker by amendment to
Article IX of the Maker’s Amended and Restated Certificate of Incorporation for
Maker to complete an initial Business Combination (such date, the “Maturity
Date”), unless accelerated upon the occurrence of an Event of Default (as
defined below). Any outstanding principal amount to date under this Note may be
prepaid at any time by the Maker, at its election and without penalty.

 

2.            Interest. Interest shall accrue at a rate of five percent (5%) per
annum on any unpaid principal amount outstanding and shall compound annually.
All accrued interest shall be added to and become part of the principal amount
outstanding under this Note that is due and payable on the Maturity Date.

 

3.            Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.            Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”):

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 



  

 

  

5.           Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in Section
4(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

6.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

7.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

8.            Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

9.            Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN THE STATE OF NEW YORK.

 

10.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account established in
which the proceeds of the IPO conducted by the Maker (including the deferred
underwriters discounts and commissions) and the proceeds of the sale of the
warrants issued in a private placement that occurred prior to the effectiveness
of the IPO were deposited, as described in greater detail in the registration
statement and prospectus filed with the Securities and Exchange Commission in
connection with the IPO on June 5, 2014, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.

 



 2 

 

  

12.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

13.          Successors and Assigns.  Subject to the restrictions on transfer in
Sections 14 and 15 below, the rights and obligations of the Maker and Payee
hereunder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of any party hereto (by operation of law or
otherwise) with the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

14.          Transfer of this Note.  With respect to any offer, sale or other
disposition of this Note, Payee shall give (i) written notice to Maker prior
thereto, describing briefly the manner thereof, together with a written opinion
reasonably satisfactory to the Maker in form and substance from counsel
reasonably satisfactory to the Maker to the effect that such offer, sale or
other distribution may be effected without registration or qualification under
any federal or state law then in effect and (ii) a written undertaking executed
by the desired transferee reasonably satisfactory to the Maker in form and
substance agreeing to be bound by the restrictions on transfer contained herein.
Upon receiving such written notice, reasonably satisfactory opinion, or other
evidence, and such written acknowledgement, the Maker, as promptly as
practicable, shall notify Payee that Payee may sell or otherwise dispose of this
Note, all in accordance with the terms of the note delivered to the Maker. If a
determination has been made pursuant to this Section 14 that the opinion of
counsel for Payee, or other evidence, or the written acknowledgment from the
desired transferee, is not reasonably satisfactory to the Maker, the Maker shall
so notify Payee promptly after such determination has been made. Each Note thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Maker such legend is not required in order to
ensure compliance with the Securities Act. The Maker may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
on the books maintained for such purpose by or on behalf of the Maker. Prior to
presentation of this Note for registration of transfer, the Maker shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and the Maker shall not be
affected by notice to the contrary.

 

15.          Acknowledgment. Payee is acquiring this Note for investment for its
own account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. Payee understands that the
acquisition of this Note involves substantial risk. Payee has experience as an
investor in securities of companies and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment in this Note, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of this investment in this Note and protecting
its own interests in connection with this investment.

 

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  WL ROSS HOLDING CORP.             By: /s/ Stephen J. Toy       Name: Stephen
J. Toy       Title:   President

 

Acknowledged and agreed as of the day and year first above written.

 



WL ROSS SPONSOR LLC

By: WL ROSS GROUP, L.P., its Managing Member

By: El Vedado, LLC, its General Partner

      By: /s/ Gregory Stoeckle       Name: Gregory Stoeckle       Title: Manager
   

 



 4 

 

 

 

SCHEDULE A

 

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

 

Date Drawing Interest Earned Principal Balance                                  
                                                                               
                                                     

 

 





 5 

 